Case 2:20-cr-00134-SPC-MRM Document 182 Filed 07/26/21 Page 1 of 2 PageID 408




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO.: 2:20-cr-134-SPC-MRM

BRADLEY GRIFFIN


                  SENTENCING SCHEDULING ORDER

       A sentencing hearing has been scheduled for October 25, 2021, at 9:30

a.m.   If more than 30 minutes is needed for the hearing then the Court

ORDERS counsel to file a notice estimating the time needed no later than 14

days before the hearing.

       The Court FURTHER ORDERS the United States Probation Office to

disclose the initial presentence investigation report no later than 35 days

before the sentencing hearing. Within 14 days of the disclosure, counsel must

communicate, in writing, any objections to the probation officer and opposing

counsel.

       The Court FURTHER ORDERS the Probation Office to file the final

presentence investigation report no later than 7 days before the sentencing

hearing. No later than 4 days before the hearing, counsel for each party must

file a notice stating which of the previous objections, if any, remain for the

Court to resolve. Also, no later than 4 days before the hearing, counsel may
Case 2:20-cr-00134-SPC-MRM Document 182 Filed 07/26/21 Page 2 of 2 PageID 409




file a sentencing memorandum that includes any request to depart or vary

from the guidelines.

      DONE and ORDERED in Fort Myers, Florida on July 26, 2021.




Copies: All Parties of Record




                                     2
